Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2018

                                     No. 04-16-00786-CV

                             Anthony MOORE and Joann Moore,
                                       Appellants

                                               v.

                                         David SUBIA,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV04165
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
        Appellee David Subia filed a Motion to Accelerate Mandate and Release Funds Paid into
the Registry of the Court on the grounds that, despite Appellant Anthony Moore’s stated intent to
file a petition for discretionary review with the Texas Supreme Court, Appellant ”has no right to
appeal to the Texas Supreme Court as this case arises from an eviction proceeding in the Justice
of Peace Court.” In support of this assertion, Appellee cites to Tex. Gov’t Code Ann. §
22.225(b)(1). However, this subsection was repealed effective September 1, 2017. See Acts
2017, 85th Leg., ch. 150 (H.B. 1761), § 4(3). Appellee provides no additional authority in
support of his motion. Accordingly, Appellee’s motion is DENIED.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court